 In the Matter of CELANESE CORPORATION OF AMERICA, EMPLOYERandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL 470,PETITIONERIn the Matter of CELANESE CORPORATION OF AMERICA, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE No. 1779,1PETITIONERCases Nos. 10-RC-393 and 10-RC-4125, respectively.DecidedJune 13, 1949DECISIONANDORDERUpon petitions duly filed,a consolidated hearing was held beforeMilton C. Talent, hearing officer of the National Labor RelationsBoard.After thecompletion of the hearing Textile Workers Unionof America,CIO, and intervenor,moved to consolidate this case withMatter of Sylvania Division,AmericaViscose Corp.,84 N. L. R. B.202.All other parties to this proceeding filed objections to thismotion..The motion is hereby denied.2The Textile Workers alsorequested oral argument.The request for oral argument is deniedbecause the record and the briefs submitted by the parties, in ouropinion, adequately present the issues and the positions of the parties.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.3IThe Petitioner's name appears as amendedat thehearing2From the assertions made in itsmotion, it appears that the Textile Workers Uniondesired consolidation solely for the purpose of incorporating evidence regarding bargainingpractice in the industry involved herein,which wasintroducedin theAmericanViscosecaseIt is unnecessary to consolidate these cases, involvingwholly unrelated'employers,for this purpose,as the Board takes judicialnotice ofits own proceedings(Matter ofShell ChemicalCorp ,81 N. LR B 965)and the bargainingpracticein the industry isadequatelysummarized in theAmericanViscose decision.Seeinfrafn. 12SeeMatterof Crucible Steel Companyof America, 71 N. LR B 1480, 1481 ;Matterof BentwoodProducts,81 N. L. R.B 635,Matter ofM. L Townsend,81 N. L R B 739.2Objectionswere madeto the hearing officer's rulings granting intervention to eachof the Intervenors named belowMost of these objections were based on contentions withrespect tothe showingof interest or the compliancewith Section9 (f), (g), and (h) ofthe unions seeking intervention,or their locals.We have repeatedlyheld,however, thatboth of these matters are for administrative determination and are notlitigable by thepartiesMatter of 0 D Jennings&Co., 68 N.L R. B. 516;Matter of Ozark Dam Con-structors,77 NL R B 1136Nor was the hearing officer in error in permitting inter-vention bylabor organizations who merelysought toopposethe units requested by thePetitioners,or to propose units otherthan thoserequested by the Petitioners.Matter of84 N. L R B, No. 26.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners and the Intervenors, named below, are labororganizations claiming to represent employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner in Case No. 10-RC-425, herein called the IAM,requests the following alternative units :a.allmaintenance employees at the Employer's Rock Hill,South Carolina, plant;b.departmental units of the Machine Shop, Welding Shop, Tinand Pipe Shops, with a residual unit of mechanical servicemen tobe grouped with instrument men and helpers in the InstrumentShop;c. individual craft units of employees in the Machine Shop,welders, pipe fitters, and helpers, tinsmiths and helpers, car-penters and painters, insulators and helpers, and a residual unitof all mechanical servicemen to be grouped with instrument menand helpers in the Instrument Shop;d. any unit which includes any of the above-named employeesthat the Board deems appropriate.The Petitioner in Case No. 1-RC-393, herein called the OperatingEngineers, requests the following alternative units:a. all crane and bulldozer operators, helpers, locomotive engi-neers,brakemen; turbo and boiler operators and assistant opera-tors, filter-plant operators and assistant operators, pump houseoperators and assistant operators; mechanical servicemen perma-nently assigned to the power-plant and air-conditioning depart-ment;b. any other classifications the Board deems appropriate toinclude.The following labor organizations intervened in both cases, andmade the following contentions :1.The International Brotherhood of Electrical Workers, hereincalled the IBEW, requests :all employees in the River Pump House, Instrument Shop, Elec-trical Shop and Power Plant, including janitors if employed ona departmental basis.If.L. Handy,81 N L. R. B. 425;Matter of T. C. King PipeCo., et al.,74 N. L.R. B. 468,473, and seeMatter ofTin ProcessingCorp.,80 N. L.R. B 1369. CELANESE CORPORATION OF AMERICA2092.The Textile Workers Union of America, CIO, herein calledTWU-CIO, asserts that the only appropriate unit consists of "allproduction and maintenance employees" and requestsinclusion onthe ballot in any election directed by the Board.3.United Textile Workers of America, AFL, herein called UTW-AFL, contends that the only appropriate unit consists of "all hourlypaid non-supervisory employees," and requests inclusion on the ballotin any election "ordered by virtue of the pending proceedings."The Employer opposes any unit which crosses departmental linesbut takes no position on the appropriate unit, contending that anyelection at the present time is premature 4At its Celriver Plant, Rock Hill, South Carolina, the Employerengages exclusively in the manufacture of cellulose-acetate yarns.The production of rayon yarn is a continuous time chemical process,taking 1 to 8 days; many phases of the process have only 30-secondintervals.This production process clearly resembles that of cello-phane, differing chiefly in the time certain chemical processes arepermitted to run and in the type of spinneret head used to extrudethe viscose.5The typical routine in rayon production involves fourstages : In thecellulose acetatedivision, wood pulp or cotton lint,and acids are mixed to produce the acetate which is then dried, flakedand stored, or piped without drying into thespinning divisionwhere,after further chemical treatment, it is filtered and pumped under pres-sure through spinnerets on a spinning machine into an acid bath.Under specially controlled conditions of atmosphere and humidity,the extruded filaments are dried, twisted into a single thread, andmechanically wound on a bobbin.The bobbins are then conveyed tothetwisting sectionwhere yarn of varying twist numbers is mechani-cally twisted.The yarn is rewound on bobbins which are sent to theconing section where it is rewound into commercial packages for ship-ment to customers.After inspection, the cones are packed andshipped.Excess chemicals which do not enter into chemical com-pounds are automatically piped to the acid recovery building where,through distillation, the acids are recovered for further use.TheCelriver Plant is not yet completed and importscellulose acetate inflake form.* The Celriver Plant is less than one-half equipped and has only one-third ofits antici-pated complement of hourly paid employees,althoughmore than 85 percent of theanticipatednumber of employeeswithin the job categories covered by the petitions havebeen hired.As we are dismissingthe present petitionson other grounds,we need notdecide whether any election at this timewould be premature.5SeeMatter of Sylvania Division,AmericanViscoseCorp.,84 N. L R.B: 202, issuedtoday.Theclose similaritybetween rayon and cellophane productionis recognized in theclassificationof both withinthe same subdivision of the chemicalindustry by the Bureauof the Budget, Standard Industrial Classifications. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause the plant operations must be continuous, maintenance workmust be well coordinated with production if losses are to be avoided.In this industry, at least 75 percent of repair and maintenance workis regularly prescheduled.The Employer's older Amcelle Plant,described as less highly integrated and mechanized than the presentlyincomplete Celriver Plant, follows this industry practice.Althoughthe record contains some evidence to the effect that the Celriver Planthas certain features which make it unique among plants,engaged inrayon production, the record indicates that the, differences are such ato increase rather than decrease the extent of integration of productionand maintenance operations.Continuous production, dictated by thenature of the product, requires continuous maintenance and repair,synchronized with production schedules and involving the concertedaction of various maintenance employees, e. g., carpenters, painters,machinists, electricians, welders, pipe fitters, and the production em-ployees themselves.The plant is divided into 17 departments : spinning, textile, fieldengineering, power plant, river pump house, filter plant, air condition-ing, cellulose acetate, machine shop, electric shop, welding shop, tiushop, pipe shop, instrument shop, chemical laboratory, P. A. labor-atory, cafeteria and stores.There is no maintenance department andthe maintenance employees are permanently assigned to various of theabove-mentioned departments.Each of these departments is sepa-rately supervised and maintenance employees are for the most part.supervised by production foremen.6The record establishes that workassignments in this plant follow considerations of administrativenecessity and efficiency rather than either job classifications or tradi-tional craft lines.All production and maintenance employees arehourly paid, carried on the same pay roll, and are governed by thesame personnel policy.All the production and maintenance employeeshave similar working conditions, receive identical employee benefits,and use the same plant facilities and conveniences.The plant has bothplant and departmental seniority and transfers between productionand maintenance functions are based on the functional demands of theparticular operation and the previously acquired skill of a givenemployee.The Employer has not instituted any apprenticeship pro-gram but contemplates a generalized program for all newly hiredemployees.The facts set forth above compel the conclusion that there exists inthis plant, as there existed in the plant under consideration in the6The only exceptions occur in the spinning and textile departments where the me-chanical servicemen have it separate foreman for the first shift, although they workunder pi oduction foremen on the second and third shiftsNo definite arrangement hasbeen made concerning the supervision of the "maintenance crews." CELANESE CORPORATION OF AMERICA211American Viscosecase,supra,an unusually high degree of integrationbetween production and maintenance employees.Although this fac-tor, standing alone, does not necessarily dispose of the issues presentedhere, it is against this background that the specific unit requests, and inparticular the request of the IAM, must be considered.TheJAM requestfor a unit of all maintenance employees involvesa dispersed group of workers with diverse skills and work task in whichthe only common denominator lies in the fact that they are all en-gaged in work relating to the maintenance of the Employer's plantand equipment.Under certain circumstances, where the maintenanceemployees are an easily identifiable group composed primarily ofcraftsmen performing typical craft work, having little association withproduction employees and separate supervision, we have found suffi-cient evidence of common interests distinct from those of the remainingworkers to warrant the separate representation of maintenance em-ployees.'We are not persuaded that this situation obtains in thiscase.Where, as here, there is no separate maintenance department,there is common supervision of maintenance and production employees,a high degree of integration between maintenance and production,and the maintenance employees perform tasks of specialists ratherthan true craftsmen, we believe that the interests of the maintenanceemployees are not sufficiently distinct and severable from the interestsof the other employees to warrant separate representation of mainte-nance employees asa group.We find, therefore, that a unit of allmaintenance employees are requested by the TAM is inappropriate.And by the same token the smaller units requested by the IAM, whichare in effect merely splinter groups from the all maintenance em-ployees unit," are likewise inappropriate.The Operating Engineers request a heterogeneous group, occupiedin unrelated and diverse activities, from operating cranes which un-load chemicals to watching the air-conditioning equipment, variouslysupervised and situated.The record fails to establish the homo-geneity of the requested group or any distinctive community of inter-ests among them.The group is neither a separate department nor acraft group.°The apparent basis for the request is solely one of the4Matter of Weston Biscuit Company, Inc.,81 N L R B 407 ,Matter of The GoodyearTire & Rubber Company,80 N L R B 1347;Matter of Armstrong Cork Company,80 N L.R B 1328'SeeMatter of George S Mepham Corp,78 N I,R B 1081;Matter of St LouisPublic ServiceCo, 71 N.L. It B 160, 165,cfMatter of International Harvester Co,82 N L R B 740" SeeMatter of American Manganese Steel Division of the American Blake Shoe Co,50 N L R B.475, 478(cranemen excluded from unit of similar employees called "elec-trical workers"),Matter of Johnson,City Foundry if Machv,ne Works, Inc,75 N L R B.475 (cranemen included in production and maintenance unit) ,Matter of Neff ConcreteProducts,73 N L R B 1499 212DECISIONSOF NATIONALLABOR RELATIONS BOARDextent of organization, a factor which under the present statute cannotbe deemed controlling 10-We therefore find the unit requested by theOperating Engineers inappropriate.TheIBEW requestis likewise inappropriate. It is arbitrary in itsinclusions and exclusions, seeking to combine electrical shop workerswith instrument workers and with power plant employees," withoutdemonstrating any special community of interest among these vari-ously occupied and skilled employees.Although the TWU-CIO and UTW-AFL contend that the onlyappropriate unit in this plant is anover-all production and mainte-nance unit,12we need not rule upon this contention at this time forthere is no basis upon which to hold an election in such a unit onthe record before us. It is necessary for an intervening labor organ-ization which seeks a unit appreciably larger than that sought by apetitioner to file a separate petition covering its proposed unit or tomake an administrative showing of sufficient interest to support anindependent petition.13The TWU-CIO and the UTW-AFL havedone neither.As we have found inappropriate every unit requested by petition orfor which an adequate show of interest has been made by any party'14we shall order the petitions dismissed.ORDERITISHEREBY ORDERED that the petitions in this proceeding be, andthey hereby are dismissed.MEMBERGRAY took no part in the consideration of the above Decisionand Order.10Sec 9(c) (5)."Matter of Tin ProcessingCorp.,78 N L.R B 96; see alsoMatter of Celanese Corp.of America,78 N L. R. B.1047 andMatter of CelaneseCorp' of America,80 N L R B 61.17 Itmaybe noted thatsuch unitsare typical in the synthetictextile industrySeeMatter of Sylvania Division,American Viscose Corp,supra.13Matterof T. C. King PipeCo , etal,74 N. L R B468, 473.14The IAM requestsfor inclusionon the ballotin an election for "any unitthe Boarddeems appropriate,"is likewise unsupportedby a show ofinterest sufficientto justify itsinclusion in any unit larger than those it specifically requested.Matter of RaybestosDivision of Raybestos-Manhattan Company, Inc.,74 N. L. It. B 1321.